McMurray, Presiding Judge.
The defendant was convicted of seven counts of forgery in the second degree, with reference to certain doctor’s prescriptions and brings this appeal.
After the appeal was filed in this court defendant’s appointed counsel filed a request for permission to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), that is, that after a careful and conscientious examination of the record and proceedings counsel believes that an appeal of this case would be wholly frivolous. Counsel has fully complied with the requirements of Bethay v. State, 237 Ga. 625 (229 SE2d 406). See also Hill v. State, 238 Ga. 564 (233 SE2d 796).
After examination of the record and transcript we find the appeal is wholly frivolous. Counsel has been granted permission to withdraw. The defendant has been notified and of his options by *653reason thereof. No other counsel has been appointed or employed and defendant has not raised any enumeration of error or valid ground for appeal prior to the rendition of this opinion.
Decided March 15, 1982.
Jeff C. Wayne, District Attorney, for appellee.
In compliance with the above cases, we have fully and carefully examined the record and transcript and find no reversible error. A rational trier of fact (the jury in the case sub judice) could reasonably have found from the evidence adduced at trial proof of the guilt of the defendant beyond a reasonable doubt of each of the seven counts of forgery in the second degree. See Snell v. State, 246 Ga. 648 (272 SE2d 348); Mason v. State, 154 Ga. App. 447 (268 SE2d 688); Mullis v. State, 248 Ga. 338 (1) (282 SE2d 334).

Judgment affirmed.


Banke and Birdsong, JJ., concur.